DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 25, 2021 has been entered. Claims 1, 3-4, 6-7, 9, and 11-15 remain pending in the application. Claims 2, 5, 8, and 10 have been cancelled. Applicant’s amendments to the claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed September 23, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2011067265 – with citations from EPO translation, see NPL Cite U) in view of Higashikawa et al. (USPN 5851200) on further view of Hasegawa et al. (WO 2015/079874 – with citations from US 2017/0000954, 371 of the PCT).
prefilled injection device (prefilled syringe 1; Figure 1), including: a tubular containment body (cylindrical body 11), extending between a first opening (opening at discharge side 11b) and a second opening (opening at pressing side 11a), inside which a first (pressing side space portion 13a) and second containment chamber (intermediate space portion 13b) are defined which are hermetically divided from each other (“these spaces are in a liquid-tight or air-tight state” [0042]); a first substance, being contained in the first containment chamber (“the pressing side space portion 13a and / or the intermediate space portion 13b contain contents” [0040]); a first (pressing side gasket portion 12a) and second plug (intermediate gasket portion 12b) being arranged inside the tubular body, in order to delimitate the first containment chamber therebetween in the tubular body (Figure 1A), and suitable to slide inside the tubular body ([0029]); a second substance, being contained in the second containment chamber (“the pressing side space portion 13a and / or the intermediate space portion 13b contain contents” [0040]), intended to be mixed with the first substance inside the tubular body in order to reconstruct an injectable solution (Figures 1A-1E; [0075]); at least one bypass channel (bypass portion 14b), being initially in a closed state (Figure 1A and 1B) and suitable to be brought in a opened state in order to reconstruct the injectable solution (Figures 1C-1E); a closing element (discharge port 16a, fastened by clasp 17; [0032]) being fastened to the tubular body (Figure 1); a front plug (discharge side gasket portion 12c) being arranged inside the tubular body after the second plug in order to delimitate the second containment chamber therewith in the tubular body (Figure 1A), and suitable to slide inside the tubular body ([0055]); a front chamber (discharge side space portion 13’), being hermetically divided from the second containment chamber, delimited on one side by the front plug and on the opposite side by the closing element (Figure 1A), said front chamber being empty so that the closing element is divided from the second substance (“the discharge side space part 13' has shown the aspect which does not contain a content” [0078]) wherein: and the tubular body includes an internal wall (inner wall of cylindrical body 11) being provided with a recess  the bypass channel (bypass 14b; Figure 1A), and wherein, in an initial configuration, the bypass channel is arranged between the front plug and the first opening (Figure 1A) and is axially spaced apart from the closing element (Figure 1, wherein bypass portion 14b is fully located axially reward from discharge port 16a and is therefore axially spaced apart from discharge port 16a).
Ono fails to explicitly teach the first substance is a first liquid substance, the second substance being a solid or liquid substance, and wherein the front plug or the second plug is provided with at least one stud protruding from the side facing the second chamber. Higashikawa teaches a prefilled injection device (syringe 85) including a tubular containment body (cylinder 85), a first (rear stopper 100) and second plug (intermediate valve 91), and a front plug (front valve 90), wherein the front plug is provided with at least one stud (plural supporting protrusions 109) protruding from the side facing the second chamber (“plural supporting protrusions 109 may be formed on the front face 108 or both faces of the front sliding valve 90.sub.1” [Col 16, line 28]; Figure 20). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the front plug of Ono to have at least one stud protruding from the side facing the second chamber based on the teachings of Higashikawa to create a gap between the second and front plugs in order to guide the injectable fluid into the front chamber so as to mix and deliver the injectable fluid (Higashikawa [Col 16, lines 15-30]). 
Modified Ono in view of Higashikawa fails to explicitly teach the first substance is a first liquid substance and the second substance being a solid or liquid substance. Hasegawa teaches a prefilled injection device (pre-filled syringe 1) having a tubular containment body (container 2) having a first containment chamber (rear chamber 147) holding a first liquid substance (liquid drug 6) and a second containment chamber (front chamber 13) holding a second solid or liquid substance (medical drug 5; “a freeze-dried formulation” [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having 

Regarding claim 3, modified Ono teaches the prefilled injection device, according to claim 1. Modified Ono fails to explicitly teach the front plug, or the second plug, is provided with a plurality of studs being protruding from the side facing the second chamber.
Higashikawa teaches a prefilled injection device (syringe 85) including a tubular containment body (cylinder 85), a first (rear stopper 100) and second plug (intermediate valve 91), and a front plug (front valve 90), wherein the front plug is provided with a plurality of studs (plural supporting protrusions 109) being protruding from the side facing the second chamber (“plural supporting protrusions 109 may be formed on the front face 108 or both faces of the front sliding valve 90.sub.1” [Col 16, line 28]; Figure 20). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the front plug of Ono to have a plurality of studs protruding from the side facing the second chamber based on the teachings of Higashikawa to create a gap between the second and front plugs in order to guide the injectable fluid into the front chamber so as to mix and deliver the injectable fluid (Higashikawa [Col 16, lines 15-30]).

Regarding claim 4, modified Ono teaches the prefilled injection device, according to claim 1. Modified Ono fails to explicitly teach the studs have a cylindrical, frustoconical, or pyramidal shape. Higashikawa teaches a prefilled injection device (syringe 85) including a tubular containment body (cylinder 85), a first (rear stopper 100) and second plug (intermediate valve 91), and a front plug (front valve 90), wherein the front plug or the second plug is provided with at least one stud (plural supporting protrusions 109) having a cylindrical, frustoconical, or 

Regarding claim 6, modified Ono teaches the prefilled injection device, according to claim 1. Modified Ono fails to explicitly teach the bypass channel has a length greater than a total length given by summing lengths of the front plug and the second plug, including a length of possible studs and excluding a length of possible protruding appendices. Higashikawa teaches a prefilled injection device (syringe 85) including a tubular containment body (cylinder 85), a first (rear stopper 100) and second plug (intermediate valve 91), a front plug (front valve 90), and a bypass channel (bulging portion 87), wherein the length of the bypass channel is greater than the total length given by summing the lengths of the front plug and the second plug, including the length of possible studs and excluding the length of possible protruding appendices (Figure 22, wherein both valves 90 and 91 are within the bulging portion 87 and a gap 95 remains at the discharge end of the bulging portion). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the bypass channel of Ono to have a length greater than a total length of the front and second plug based on the teachings of Higashikawa to provide a gap in the radial direction for discharging the injectable fluid between the front plug and the front opening (Higashikawa [Col 16, lines 15-18]). 

Regarding claim 11, modified Ono teaches the prefilled injection device, according to claim 1, wherein the closing element is made of plastic material and/or the tubular body is made glass (“Moreover, it does not specifically limit as a material of the cylinder 11, For example, glass” [0030]) and it is realized in one piece (Figure 1A).

Regarding claims 12 and 13, modified Ono teaches the prefilled injection device, according to claim 1. Modified Ono fails to explicitly teach the first liquid substance is a solvent for injectable use and the second substance is an active ingredient or a highly active substance; wherein the second substances is selected from the group consisting of an antibiotic, a beta-lactam antibiotic, a cytotoxic anticancer agent, a hormone, a biological preparation, a biotechnological product, a monoclonal antibody, a protein, a vaccine, or an anesthetic. Hasegawa teaches a prefilled injection device (pre-filled syringe 1) having a tubular containment body (container 2) having a first containment chamber (rear chamber 147) holding a first liquid substance (liquid drug 6) is a solvent for injectable use (“Liquid drug 6 contained in rear chamber 14 may desirably be solutions such as a physiological saline solution” [0042]) and a second containment chamber (front chamber 13) holding a second substance (medical drug 5) that is an antibiotic (“medical drug 5 contained in front chamber 13 may desirably be a freeze-dried formulation such as antibiotics” [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first and second substances of Ono to be a solvent and an antibiotic, respectively, based on the teachings of Hasegawa to allow for mixing of the first substance with the second substance in order to reconstitute the second substance and prepare a liquid injectable mixture ([0009]). 

Regarding claim 15, modified Ono teaches the prefilled injection device according to claim 1, wherein from the initial configuration (Figure 1A) the prefilled injection device is configured to reach a reconstitution configuration (Figures 1C-1D) in which the bypass channel (bypass portion 14b) communicates with the first containment chamber (pressing side space portion 13a; wherein the bypass 14b is in communication with the contents of space 13a via the bypass 14a during the transition between Figure 1C and 1D), the second containment chamber (intermediate space portion 13b; Figure 1D) and the front chamber (discharge side space portion 13’; Figure 1D).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2011067265) in view of Higashikawa et al. (USPN 5851200) on further view of Hasegawa et al. (WO 2015/079874) as applied in claim 1 above, and further in view of Grimard et al. (USPN 5865798). 

Regarding claim 7, modified Ono teaches the prefilled injection device, according to claim 1, including a dosing reservoir (passage through discharge port 16a; see labeled portion of Figure 1B below) provided at the closing element, having an inlet opening (pressing end of discharge port 16a, see labeled Figure 1B), communicating with the front chamber, and an outlet opening (discharge end of discharge port 16a, see labeled Figure 1B below). Ono fails to explicitly teach the front plug includes a protruding appendix being suitable to pass through the inlet opening of the dosing reservoir to enter inside the latter in order to expel a first fraction of injectable solution from the dosing reservoir. Grimard teaches a prefilled injection device (syringe barrel 100) having a front plug (stopper assembly 200) including an protruding appendix (projections 230; Figure 2) being suitable to pass through an inlet opening of the dosing reservoir (distal shoulder 302) to enter inside the latter in order to expel a first fraction of injectable solution from the dosing reservoir (Figures 10-11). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the front plug of Ono to have a protruding appendix based on the teachings of Grimard to minimize dead space between the dosing reservoir and the front plug to limit any trapped injection solution (Grimard [Col 8, lines 34-37]).
[AltContent: textbox (Dosing reservoir )][AltContent: textbox (Inlet opening )][AltContent: textbox (Outlet opening )]
Regarding claim 9, modified Ono teaches the prefilled injection device, according to claim 7, including a storage reservoir provided at the closing element (wide portion of passage through discharge port 16a; see labeled Figure 1B below), being suitable to be filled by a second fraction of solution and to allow the protruding appendix to pass through the inlet opening of the dosing reservoir (Figures 1D-1E).
[AltContent: textbox (Storage Reservoir )]


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2011067265) in view of Higashikawa et al. (USPN 5851200) on further view of Hasegawa et al. (WO 2015/079874) as applied in claim 1 above, and further in view of Brown (USPN 2591046). 
Regarding claim 14, modified Ono in view of Hasegawa teaches the prefilled injection device (pre-filled syringe 1) according to claim 14. Modified Ono in view of Hasegawa fails to explicitly teach the beta-lactam antibiotic is a Cephalosporin antibiotic, a Penicillin antibiotic, or both. Brown teaches a pre-filled injection device (Figure 1) comprising a liquid solvent (liquid vehicle 30) in a first containment chamber (bore 12 between primary piston 16 and auxiliary piston 26) and a second solid substance (medication 29) that is penicillin in a second containment chamber (forward portion of bore 12; Figure 1) intended to mixed with the liquid solvent (“injection of a suspension of forms of penicillin such as crystalline sodium penicillin or crystalline potassium penicillin (penicillin G), in a liquid vehicle such as water” [Col 4, line 62-66]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the second substance of Ono in view of Hasegawa to be a penicillin antibiotic based on the teachings of Brown to provide an injection device that can stored for a long period of time without deterioration of its contents that allows for simple mixing just prior to use in order to treat a patient (Brown [Col 1, lines 15-23]).

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Ono fails to explicitly teach “the bypass channel…is axially spaced apart from the closing element” as required by claim 1, the examiner respectfully disagrees. As detailed above, Ono discloses a prefilled injection device (1; Figure 1) including a bypass channel (14b) arranged between a front plug (12c) and a first opening (opening at 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783